NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

NIYKE DEANGELO ECHAVARRIA,                     )
                                               )
              Appellant,                       )
                                               )
v.                                             )        Case No. 2D18-1951
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


LaROSE, Chief Judge.


              Appellant's counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967). We have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A). We affirm Niyke

Deangelo Echavarria's judgment and sentences; we remand for correction of obvious

scrivener's errors in the written sentences.

              Mr. Echavarria pleaded no contest to possession of cocaine within 1000

feet of a school with intent to sell and sale of cocaine within 1000 feet of a school. See
§ 893.13(1)(c)(1), Fla. Stat. (2015). The trial court sentenced him to concurrent terms of

98.25 months in prison, with a three-year mandatory-minimum prison term, for both

offenses. The trial court also orally imposed various fines and costs, including a $300

fine pursuant to section 775.083, Florida Statutes (2018), for both offenses. However,

the written sentences reflect a $300 fine pursuant to section 773.083, Florida Statutes; a

nonexistent statute.

             Although we affirm, we remand for the trial court to correct the scrivener's

errors. See Rivera v. State, 117 So. 3d 449-50 (Fla. 2d DCA 2013) (remanding for

correction of the written sentences to reflect the oral pronouncement in an Anders

appeal); Skinner v. State, 155 So. 3d 497, 497 (Fla. 5th DCA 2015) (remanding for

correction of scrivener's error in the order on fines and costs in an Anders appeal). Mr.

Echavarria need not be present for the correction of the scrivener's errors. See

Rodriguez v. State, 223 So. 3d 1053, 1055 (Fla. 2d DCA 2017).

             Affirmed; remanded to correct scrivener's errors.



VILLANTI and ATKINSON, JJ., Concur.




                                           -2-